Case: 5:20-cv-00194-HRW Doc #: 14 Filed: 07/23/21 Page: 1 of 8 - Page ID#: 2518




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                   at LEXINGTON

Civil Action No. 20-194


SANDRA DIXON,                                                               PLAINTIFF,


v.                        MEMORANDUM OPINION AND ORDER



COMMISSIONER OF SOCIAL SECURITY,                                            DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. '405(g) to challenge a final

decision of the Defendant denying Plaintiff=s application for disability insurance benefits and

supplemental security income benefits. The Court having reviewed the record in this case and

the dispositive motions filed by the parties, finds that the decision of the Administrative Law

Judge is supported by substantial evidence and should be affirmed.



             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed applications for disability insurance benefits and supplemental security

income benefits on October 2016 and June 2017, alleging disability beginning in September

2016, due to neck pain, back pain, bulging discs, fibromyalgia, autoimmune disease, depression,

anxiety, stomach issues, irritable bowel syndrome and chronic fatigue (Tr. 298). This

application was denied initially and on reconsideration. Thereafter, upon request by Plaintiff, an

administrative hearing was conducted by Administrative Law Judge Charlie M. Johnson

(hereinafter AALJ@), wherein Plaintiff, accompanied by counsel, testified. At the hearing, Brian
Case: 5:20-cv-00194-HRW Doc #: 14 Filed: 07/23/21 Page: 2 of 8 - Page ID#: 2519




Spillers, a vocational expert (hereinafter AVE@), also testified.

       At the hearing, pursuant to 20 C.F.R. ' 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:

       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. ' 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant=s impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant=s impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 42 years

old when she alleged she became disabled. Her past relevant work experience consists of work

as a nurse.

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability.

       The ALJ then determined, at Step 2, that Plaintiff suffers from degenerative disc disease

of the cervical spine, carpal tunnel syndrome, depression, anxiety and post-traumatic stress

disorder, which he found to be Asevere@ within the meaning of the Regulations.

       At Step 3, the ALJ found that Plaintiff=s impairments did not meet or medically equal any

of the listed impairments.
Case: 5:20-cv-00194-HRW Doc #: 14 Filed: 07/23/21 Page: 3 of 8 - Page ID#: 2520




       The ALJ further found that Plaintiff could not return to her past relevant work but

determined that she has the residual functional capacity (ARFC@) to perform a limited range of

sedentary work involving up to frequent reaching, handling, fingering, and feeling; occasional

balancing, kneeling, stooping, crouching, crawling, and climbing ramps or stairs; and no

climbing of ladders, ropes, or scaffolds (Tr. 15).

        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE.

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiff=s request for review and adopted the ALJ=s decision

as the final decision of the Commissioner . Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner=s decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ=s decision is supported by

substantial evidence. "Substantial evidence@ is defined as Asuch relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).       If the Commissioner=s decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983). AThe court may


                                                     3
Case: 5:20-cv-00194-HRW Doc #: 14 Filed: 07/23/21 Page: 4 of 8 - Page ID#: 2521




not try the case de novo nor resolve conflicts in evidence, nor decide questions of credibility.@

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6th Cir. 1988).

Finally, this Court must defer to the Commissioner=s decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

       B.      Plaintiff=s Contentions on Appeal

       Plaintiff contends that the ALJ=s finding of no disability is erroneous because: (1) the

ALJ did not find her lumbar degenerative disc disease, IBS with constipation, peripheral edema,

or headaches to be “severe” at Step 2; (2) the ALJ improperly discounted the opinions of her

treating physicians George Raque, M.D. and Don Chaffin, M.D.; and (3) the hypothetical posed

to the VE did not adequately describe her limitations and, as such, the ALJ improperly relied

upon the VE’s testimony.

       C.      Analysis of Contentions on Appeal

       Plaintiff=s first claim of error is that the ALJ did not find her lumbar degenerative disc

disease, IBS with constipation, peripheral edema, or headaches to be “severe” at Step 2.

       Based upon the record, this Court finds that the ALJ=s determination was based upon

substantial evidence. The Court is mindful of the fact that the Step 2 severity regulation, codified

at 20 C.F.R. '' 404.1520 and 404.1521, has been construed as a de minimus hurdle and that, in

the majority of cases, Aa claim for disability may not be dismissed without consideration of the

claimant=s vocational situation@. See Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988). If

there is at least one medically determinable, severe impairment, the claim survives and the ALJ


                                                 4
Case: 5:20-cv-00194-HRW Doc #: 14 Filed: 07/23/21 Page: 5 of 8 - Page ID#: 2522




must consider all medically determinable impairments, severe and non-severe, in the remaining

steps of the analysis. 20 C.F.R. § 404.1545(a)(1). As Defendant points out, “the failure to find a

particular medically determinable impairment severe at step two is usually not reversible error”.

See Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987)(emphasis

added). Error may be found if the impairments at issue resulted in functional limitation beyond

those assessed by the ALJ.

       In this case, the ALJ found that the medical opinions in the record, as well as Plaintiff’s

own testimony, did not establish the functional impact of her lumbar degenerative disc disease,

IBS with constipation, peripheral edema, or headaches.

       Plaintiff specifically testified that it was her neck injury that prevented her from working

full time (Tr. 42). She testified that her back pain was not as bad (Tr. 49), and there is no

evidence that surgery or non-conservative treatment was ever recommended for her back.

       With regard to edema, There is no medical evidence in the record of any treatment in this

regard and Plaintiff testified that she took medication for edema and had swelling in her feet and

legs, such that she “sometimes” needed to elevate them (Tr. 56).

       Plaintiff also testified about taking medication for bowel issues, but while she claimed

her constipation were worsening (Tr. 53, 1681), her gastroenterologist did not significantly

change her treatment regimen significantly or assess any resulting limitations (Tr. 1681-83). Nor

did Plaintiff offer any theory as to how this condition affected her ability to work, particularly

since she worked with it prior to 2016.

       As to her headaches, Plaintiff testified that after neck surgery, she still had daily

headaches (Tr. 44-45). But contemporaneous records indicated that she denied headaches


                                                  5
Case: 5:20-cv-00194-HRW Doc #: 14 Filed: 07/23/21 Page: 6 of 8 - Page ID#: 2523




postoperatively (Tr. 2379, 2398).

        The record does not establish that lumbar degenerative disc disease, IBS, edema, or

headaches posed functional limitations beyond those considered or assessed by the ALJ.

        Plaintiff=s second claim of error is that the ALJ improperly discounted the opinions of her

treating physicians George Raque, M.D. and Don Chaffin, M.D.

        In order to be given controlling weight, the opinions of a treating source on issues

involving the nature and severity of a claimant's impairments must be well supported by

medically acceptable clinical and laboratory diagnostic techniques, and be consistent with other

substantial evidence in the case record. 20 C.F.R. ' 416.927(d)(2).        Such opinions receive great

weight only if they are supported by sufficient medical data. Harris v. Heckler, 756 F.2d 431,

435 (6th Cir. 1985).

        Plaintiff began treating with orthopedic surgeon, Dr. George Raque, on November 24, 2017,

at the referral of her primary care physician, Dr. Don Chaffin. (Tr. 1656). On January 30, 2019, she

underwent a C6 Channel Vertebrectomy with Dr. Raque as well as an arterial cervical fusion at C5-

C7, anterior cervical instrumentation, depuy – synthes plate C5-C7, anterior interbody device,

synmesh to reconstruct C6 corpectomy defect, local autograft for anterior cervical fusion, allograft

for anterior cervical fusion, and graft on DBF with neurosurgeon Dr. Charles Crawford.

Dr. Raque provided a medical source statement of opinion on February 1, 2019, indicating she would

be limited to standing and/or walking less than two hours total in an eight-hour day, sitting no more

than two hours total in an eight-hour day, occasionally lifting 10 lbs., and frequently lifting 5 lbs. She

was further limited to occasional use of the bilateral hands for repetitive use, bending, balancing, and

climbing stairs. In Dr. Raque’s opinion she could never stoop or climb ladders and would be absent

from work at least four days per month.

                                                    6
Case: 5:20-cv-00194-HRW Doc #: 14 Filed: 07/23/21 Page: 7 of 8 - Page ID#: 2524




        In a June 10, 2019 statement, Dr. Chaffin indicated that Ms. Dixon would be limited to

standing and/or walking less than two hours total in an eight-hour day, sitting less than two hours in

an eight-hour day, lifting 10 lbs. occasionally, and lifting 5 lbs. frequently. Also as found by Dr.

Raque, Dr. Chaffin found Ms. Dixon could only occasionally use her bilateral upper extremities for

repetitive use. Also, in Dr. Chaffin’s opinion, she could never bend, stoop, balance, or climb ladders;

she could occasionally climb stairs; and she would be absent at least four days of work per month

(Tr. 2391).

        The ALJ declined to fully adopt these opinions of extreme functional limitation in the face of

mitigating medical evidence in the record. He stated that these opinions are “not well supported by

the record” (Tr. 24). For example, the ALJ noted that examinations after the surgery still showed

some decreased range of motion, tenderness, and spasms (Tr. 2379, 2398, 2401), but that

Plaintiff acknowledged that she was “doing well overall,” and that her radicular symptoms had

improved (Tr. 2401). Indeed, she denied headaches or numbness (Tr. 2379, 2398, 2401), and

maintained normal motor tone, strength, and gait, with no sign of atrophy (Tr. 2404). The ALJ

concluded that these findings did not warrant the extreme, work-preclusive limitations Dr. Raque

and Dr. Chaffin identified.

        The ALJ provided ample reason, supported by specific evidence for discounting these

opinions. As such, the Court finds no error in this regard. See 20 C.F.R. § 404.1527(c)(3)( “[t]he

more a medical source presents relevant evidence to support a medical opinion, particularly

medical signs and laboratory findings, the more weight we will give that medical opinion”).

        To the extent Plaintiff faults the ALJ for accepting state agency physician Dr. Robert

Culbertson’s conclusions over those of the treating physicians, the ALJ only accepted Dr.



                                                    7
Case: 5:20-cv-00194-HRW Doc #: 14 Filed: 07/23/21 Page: 8 of 8 - Page ID#: 2525




Culbertson’s conclusions to the extent he indicated Plaintiff was not as limited as she claimed

(Tr. 17-18). The ALJ did not adopt Dr. Culbertson’s conclusions. In fact, the ALJ found Plaintiff

was considerably more limited in her functioning (Tr. 18).

          Finally, Plaintiff contends that the hypothetical posed to the VE did not adequately

describe her limitations and, as such, the ALJ improperly relied upon the VE’s testimony. The

Court finds that hypothetical questions posed complied with this circuit=s long-standing rule that

the hypothetical question is proper where it accurately describes a claimant=s functional

limitations. Varley v. Secretary of Health and Human Services, 820 F.2d 777, 779. (6th Cir.

1987). This rule is necessarily tempered by the requirement that the ALJ incorporate only those

limitations which he or she finds to be credible. Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1235 (6th Cir. 1993). In this case, the hypotheticals posed accurately

portray the RFC as formulated based upon the objective, credible medical evidence.

          As for the ALJ identifying the VE as “Michael Dorsey,” rather than Brad Spillers, the

Court finds this error to be harmless.

                                         III.   CONCLUSION

          The Court finds that the ALJ=s decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiff=s Motion for Summary

Judgment be OVERRULED and the Defendant=s Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.

          This 23rd day of July 2021.




                                                   8
